DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 12/22/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
3.	Claims 1, 3-4 are allowed
Reason for Allowance
4.	The following is an examiner’s statement of reasons for allowance: 
In combination with other limitations of the claims. The cited prior arts fail to teach “An electromagnet control device for controlling current flowing through a coil of an electromagnet, which comprises a yoke and the coil, comprising: an instruction value obtaining unit constructed for obtaining a magnetic flux density instruction value corresponding to a target value of a magnetic flux density that is obtained by making current flow through the coil, or , the measured data having data points measured at a plurality of magnetic flux density points with a predetermined interval; and a driver for applying current,.., and wherein the driver is constructed to apply a current to the coil so that the current changes in a stepwise manner by a step width lstepp per time interval Tstep from present current value to the current value determined by the current value determining unit, wherein a step width of magnetic flux density converted from the step width Istepp is approximately equal to the interval of the data points of the measured data”, as required by claim 1.
Claims 3-4 are in condition for allowance, based on their dependencies.

PATRICK J. ASSOUAD
Supervisory Patent Examiner
Art Unit 2858

Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAQI NASIR whose telephone number is (571)270-1425.  The examiner can normally be reached on Monday through Thursday, 6:45AM- 5:15PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAQI NASIR/
Examiner, Art Unit 2858

/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858